Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 4, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00747-CV



      IN RE ROBERT H. KIDD IV, ROBERT H. KIDD III, AND KIDD
                PROPERTY MANAGEMENT, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-39775

                         MEMORANDUM OPINION

      On September 26, 2019, relators Robert H. Kidd IV, Robert H. Kidd III, and
Kidd Property Management filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this court to compel the Honorable Daryl L. Moore, presiding judge of the 333rd
District Court of Harris County, to set aside his July 30, 2019 order striking the
counter-affidavit of relators’ expert.

       On October 2, 2019, the parties filed an agreed motion to dismiss this original
proceeding and to lift our stay entered on October 1, 2019. The parties advised the
court that the trial court has set aside the July 30, 2019 order striking the counter-
affidavit. Therefore, relators’ request for relief is now moot. The motion is granted.

       Accordingly, relators’ petition for writ of mandamus is ordered dismissed and
the stay is lifted.


                                    PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.